Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CORRECTION
	A corrected Notice of Allowability is set forth to include consideration of IDS filed 1/31/2022. 


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic communication with William Meyers (Reg. No. 42884) on 10/05/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:
LISTING OF CLAIMS
1. (Currently Amended) 
A method for generating a defensive driving strategy, comprising: 
detecting, by one or more processors, a type of each obstacle of a plurality of obstacles in a sensible range of an autonomous vehicle; 

reducing, by the one or more processors, a travelling speed of the autonomous vehicle or changing, by the one or more processors, a planned track of the autonomous vehicle when the obstacle has a collision risk with the autonomous vehicle in the sensible range, 
wherein in response to detecting the obstacle is of a first type, determining whether there is the collision risk of the autonomous vehicle with the obstacle, by using a first collision risk detection method corresponding to the first type, comprises: 
acquiring a planned track of the autonomous vehicle in a preset period; 
determining a predicted track of the obstacle in the preset period; and 
determining whether there is an intersection of the planned track with the predicted track, and determining that there is the collision risk of the autonomous vehicle with the obstacle if there is the intersection, and 
wherein in response to [[an]]detecting the obstacle is of a second type, determining whether there is the collision risk of the autonomous vehicle with the obstacle, by using a second collision risk detection method corresponding to the second type, comprises: 
determining a stopping distance of the autonomous vehicle; and 
determining whether the obstacle is located at a current lane of the autonomous vehicle or a lane adjacent to the current lane, and is located in front of the autonomous vehicle; 
if the obstacle is located at the current lane or the lane adjacent to the current lane, and is located in front of the vehicle, determining whether a distance in a longitudinal direction between the obstacle and the autonomous vehicle is shorter than the stopping distance; and 

wherein the obstacle of the first type is a motor vehicle with four or more wheels, and the obstacle of the second type is a bicycle, a pedestrian, or a vehicle other than the obstacle of the first type

3. (Previously Presented) 
The method of claim 1, wherein the determining a predicted track of the obstacle in the preset period comprises: determining the predicted track of the obstacle in the preset period according to a current speed and a current travelling direction of the obstacle.

5. (Previously Presented) 
The method of claim 1, wherein the determining the stopping distance of the autonomous vehicle comprises: determining the stopping distance of the autonomous vehicle according to a current speed of the autonomous vehicle and a road condition.

8. (Currently Amended) 
A device for generating a defensive driving strategy, comprising: 
one or more processors; and 
a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: 
detect a type of each obstacle of a plurality of obstacles in a sensible range of an autonomous vehicle; 

reduce a travelling speed of the autonomous vehicle or change a planned track of the autonomous vehicle when the obstacle has a collision risk with the autonomous vehicle in the sensible range, 
wherein in response to detecting the obstacle is of a first type, the one or more programs are executed by the one or more processors to enable the one or more processors further to: 
acquire a planned track of the autonomous vehicle in a preset period
determine a predicted track of the obstacle in the preset period
determine whether there is an intersection of the planned track with the predicted track, and determine that there is the collision risk of the autonomous vehicle with the obstacle if there is the intersection, and 
wherein in response to detecting the obstacle is of a second type, the one or more programs are executed by the one or more processors to enable the one or more processors further to: 
determine a stopping distance of the autonomous vehicle

, and is located in front of the vehicle, determine whether a distance in a longitudinal direction between the obstacle and the autonomous vehicle is shorter than the stopping distance; and 
if the distance is shorter than the stopping distance, determine that there is the collision risk of the autonomous vehicle with the obstacle, wherein the longitudinal direction is a travelling direction of the autonomous vehicle, and 
wherein the obstacle of the first type is a motor vehicle with four or more wheels, and the obstacle of the second type is a bicycle, a pedestrian, or a vehicle other than the obstacle of the first type

10. (Previously Presented) 
The device of claim 8, wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine the predicted track of the obstacle in the preset period according to a current speed and a current travelling direction of the obstacle.

12. (Previously Presented) 
The device of claim 8, wherein the one or more programs are executed by the one or more processors to enable the one or more processors further to: determine the stopping distance of the autonomous vehicle according to a current speed of the autonomous vehicle and a road condition.  

15. (Currently Amended) 

detecting a type of each obstacle of a plurality of obstacles in a sensible range of an autonomous vehicle; 
determining whether there is a collision risk of the autonomous vehicle with the obstacle by using a collision risk detection method corresponding to the type; and 
reducing a travelling speed of the autonomous vehicle or changing a planned track of the autonomous vehicle when the obstacle has a collision risk with the autonomous vehicle in the sensible range, 
wherein in response to detecting the obstacle is of a first type, the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: 
acquiring a planned track of the autonomous vehicle in a preset period
determining a predicted track of the obstacle in the preset period
determining whether there is an intersection of the planned track with the predicted track, and determining that there is the collision risk of the autonomous vehicle with the obstacle if there is the intersection, and 
wherein in response to detecting the obstacle is of a second type, the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: 


if the obstacle is located at the current lane or the lane adjacent to the current lane, and is located in front of the vehicle, determining whether a distance in a longitudinal direction between the obstacle and the autonomous vehicle is shorter than the stopping distance; and 
if the distance is shorter than the stopping distance, determining that there is the collision risk of the autonomous vehicle with the obstacle, wherein the longitudinal direction is a travelling direction of the autonomous vehicle, and 
wherein the obstacle of the first type is a motor vehicle with four or more wheels, and the obstacle of the second type is a bicycle, a pedestrian, or a vehicle other than the obstacle of the first type

17. (Previously Presented) 
The non-transitory computer-readable storage medium of claim 15, wherein the computer executable instructions, when executed by a processor, cause the processor to perform further operations comprising: determining the predicted track of the obstacle in the preset period according to a current speed and a current travelling direction of the obstacle.

19. (Previously Presented) 



REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance.
Applicant’s arguments with respect to the rejection of claims 1-12 and 15-20 under 35 U.S.C. § 101 are persuasive in view of Applicant’s amendment to the claims filed 08/30/2021, therefore the claimed invention overcomes the rejection under 35 U.S.C. § 101.
Regarding independent claims 1, 8, and 15, closest prior art Jeon et al. (PGPub No S 2015/0329112 A1), King et al. (PGPub US 2020/0189573 A1), and Yoshioka et al. (US Patent No 6,035,053 A) (hereinafter Jeon, King, and Yoshioka, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Jeon teaches an autonomous vehicle, including a processor and a storage device storing programs for the processor (Jeon, FIG. 1; ¶[0021]; ¶[0033]), wherein the vehicle determines a type of obstacle of a plurality of obstacles (Jeon, FIG. 1; FIG. 3; ¶[0032]) and determining a risk of collision based on the type of obstacle (Jeon, FIG. 2; FIG. 3; ¶[0022]; Equation 2; ¶[0026]; ¶[0030]). Jeon fails to teach determining a risk of collision of an autonomous vehicle based on a stopping distance if the obstacle is a bicycle, a pedestrian, or a vehicle other than a motor vehicle with four wheels, and if the obstacle is in a current or adjacent lane, in front of the autonomous vehicle.
King teaches determining a type of obstacle in a sensible range of the autonomous vehicle (King, FIG. 1; FIG. 2; FIG. 7; ¶[0045]; ¶[0046]), and determining a defensive driving strategy if the obstacle has 
Yoshioka teaches determining a stopping distance for an autonomous vehicle when the obstacle is a pedestrian (Yoshioka, FIG. 2; Col 4; Col 10; Col 11), and determining whether the obstacle is in a current or adjacent lane and in front of the autonomous vehicle (Yoshioka, FIG. 3; FIG. 9; FIG. 12; Col 10; Col 11). Yoshioka fails to teach determining a first type of obstacle is a motor vehicle with four wheels and that a second type of obstacle is a pedestrian, a bicyclist, or a vehicle other than a motor vehicle with four wheels. 
The combination of Jeon, King, and Yoshioka fails to teach determining a first type of obstacle is a motor vehicle with four wheels and that a second type of obstacle is a pedestrian, a bicyclist, or a vehicle other than a motor vehicle with four wheels, and determining a risk of collision using a planned track of the vehicle and a predicted track of the obstacle when the obstacle is a first type and using a stopping distance when the obstacle is a second type. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668